ITEMID: 001-5127
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: G.K. v. AUSTRIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is an Austrian citizen, born in 1955 and residing in Vienna. At the material time the applicant was a civil servant in the Federal Ministry for Foreign Affairs serving as a member of the diplomatic corps. Since 1993 the applicant is retired.
The facts of the case, as submitted by the parties, may be summarised as follows.
From 1988 to 1990 the applicant was assigned to the Austrian embassy in New Delhi as “Legation Councillor”, i.e. a diplomat who may be called upon to represent the Ambassador. In 1991, after having returned to Vienna, he applied for a hardship allowance (Erschwerniszulage) for the time of his service in New Delhi which was granted to him on 28 May 1997 by the Austrian Administrative Court (Verwaltungsgerichtshof). His requests to have the case reopened were rejected on 29 December 1997.
